Title: To Thomas Jefferson from Isaac Wilbour, 2 March 1807
From: Wilbour, Isaac
To: Jefferson, Thomas


                                                
                            Sir,
                     
                            State of Rhode-Island& Providence Plantations. March 2d. 1807.
                        

                        I have the Honour, pursuant to a Resolution of the General Assembly, of transmitting to you the inclosed address, and of being, with sentiments of perfect respect, 
                  Your obt. and very humble Servt.
                        
                            I. Wilbour.
                        
                    